 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
 2                                                              EASTERN DISTRICT OF WASHINGTON



 3                                                               Mar 26, 2019
                                                                     SEAN F. MCAVOY, CLERK
 4
 5                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8   BRANDIE W.,                                        No. 2:18-CV-00111-JTR
 9
                   Plaintiff,                         ORDER GRANTING
10                                                    DEFENDANT’S MOTION FOR
11                        v.                          SUMMARY JUDGMENT
12   COMMISSIONER OF SOCIAL
13   SECURITY,
14
                   Defendant.
15
16         BEFORE THE COURT are cross-motions for summary judgment. ECF
17   Nos. 14, 15. Attorney Dana C. Madsen represents Brandie W. (Plaintiff); Special
18   Assistant United States Attorney Danielle R. Mroczek represents the
19   Commissioner of Social Security (Defendant). The parties have consented to
20   proceed before a magistrate judge. ECF No. 7. After reviewing the administrative
21   record and the briefs filed by the parties, the Court GRANTS, Defendant’s Motion
22   for Summary Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
23                                     JURISDICTION
24         Plaintiff filed an application for Supplemental Security Income (SSI) on
25   November 25, 2014, Tr. 192, alleging disability since November 1, 2008, Tr. 194,
26   due to bipolar disorder, lifting restrictions, depression, anxiety attacks, carpal
27   tunnel/thumb tendentious left, and left shoulder injury, Tr. 220. The applications
28   were denied initially and upon reconsideration. Tr. 107-10, 118-20.


     ORDER GRANTING DEFENDANT’S MOTION - 1
 1   Administrative Law Judge (ALJ) Donna L. Walker held hearings on September 15,
 2   2016 and January 6, 2017 and heard testimony from Plaintiff, medical expert
 3   Margaret Moore, Ph.D., and vocational expert Jeffrey Tittelfitz. Tr. 38-82. The
 4   ALJ issued an unfavorable decision on February 8, 2017. Tr. 18-31. The Appeals
 5   Council denied review on January 29, 2018. Tr. 1-6. The ALJ’s February 8, 2017
 6   decision became the final decision of the Commissioner, which is appealable to the
 7   district court pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action
 8   for judicial review on March 29, 2018. ECF Nos. 1, 4.
 9                                 STATEMENT OF FACTS
10           The facts of the case are set forth in the administrative hearing transcript, the
11   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
12   here.
13           Plaintiff was 38 years old at the date of application. Tr. 194. At application,
14   Plaintiff reported that the highest grade she completed was the 11th grade and that
15   she received specialized job training in dog grooming. Tr. 221. She reported her
16   work history included care giving, cashiering, food preparation, housekeeping, and
17   providing security/ushering. Id. She reported that she stopped working on
18   November 1, 2008 due to her conditions. Tr. 220.
19                                STANDARD OF REVIEW
20           The ALJ is responsible for determining credibility, resolving conflicts in
21   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
22   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
23   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
24   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
25   not supported by substantial evidence or if it is based on legal error. Tackett v.
26   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
27   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
28   another way, substantial evidence is such relevant evidence as a reasonable mind


     ORDER GRANTING DEFENDANT’S MOTION - 2
 1   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 2   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 3   interpretation, the court may not substitute its judgment for that of the ALJ.
 4   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 5   findings, or if conflicting evidence supports a finding of either disability or non-
 6   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 7   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
 8   evidence will be set aside if the proper legal standards were not applied in
 9   weighing the evidence and making the decision. Brawner v. Secretary of Health
10   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
11                      SEQUENTIAL EVALUATION PROCESS
12         The Commissioner has established a five-step sequential evaluation process
13   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); see Bowen
14   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
15   proof rests upon the claimant to establish a prima facie case of entitlement to
16   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
17   claimant establishes that physical or mental impairments prevent her from
18   engaging in her previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
19   cannot do her past relevant work, the ALJ proceeds to step five, and the burden
20   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
21   other work, and (2) the claimant can perform specific jobs which exist in the
22   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
23   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
24   national economy, a finding of “disabled” is made. 20 C.F.R. § 416.920(a)(4)(v).
25                               ADMINISTRATIVE DECISION
26         On February 8, 2017, the ALJ issued a decision finding Plaintiff was not
27   disabled as defined in the Social Security Act from November 25, 2014 through
28   the date of the decision.


     ORDER GRANTING DEFENDANT’S MOTION - 3
 1         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 2   activity since November 25, 2014, the date of application. Tr. 20.
 3         At step two, the ALJ determined that Plaintiff had the following severe
 4   impairments: muscle strain; trochanteric bursitis of the left hip; mild degenerative
 5   L5 disc and facet disease/low back pain; depressive disorder, not otherwise
 6   specified; amphetamine abuse/dependence in remission; anxiety disorder with
 7   panic and agoraphobia; personality disorder, not otherwise specified; and
 8   posttraumatic stress disorder. Tr. 20.
 9         At step three, the ALJ found that Plaintiff did not have an impairment or
10   combination of impairments that met or medically equaled the severity of one of
11   the listed impairments. Tr. 21.
12         At step four, the ALJ assessed Plaintiff’s residual function capacity and
13   determined she could perform a range of medium work with the following
14   limitations:
15
           the claimant can lift and/or carry up to 50 pounds occasionally (up to
16         1/3 of the workday), and 25 pounds frequently (up to 2/3 of the
17         workday). She has the ability to sit up to 6 hours and stand and/or walk
           up to 6 hours. She has the unlimited ability to push or pull, other than
18         as stated for lift/carry. The claimant has the unlimited ability to finger
19         and feel, as well as reach in all directions, including overhead. She has
           the ability to use her hands frequently for gross manipulation. The
20
           claimant has the unlimited ability to balance, climb ramps, stairs, stoop
21         (i.e., bend at the waist), kneel, crouch, crawl, and climb ladders, ropes,
22         or scaffolds. She has the unlimited ability to see, hear and
           communicate. She has the unlimited ability to be exposed to extreme
23         cold, extreme heat, wetness, humidity, noise, fumes, odors, dust, gases,
24         or poor ventilation, but should avoid concentrated exposure to vibration
           and hazards, such as machinery and unprotected heights.
25
26         Regarding mental abilities, she has the ability to understand, remember
           or apply information that is simple and routine. She has the ability to
27
           learn, recall and use information to perform work activities that are
28         simple and routine.


     ORDER GRANTING DEFENDANT’S MOTION - 4
 1
           Regarding interaction with others, she would work best in an
 2         environment where she works in proximity to, but not close
 3         cooperation, with co-workers and supervisors, and would work best
           with superficial, or less, contact with the public. She has the ability to
 4         cooperate with others, ask for help when needed, initiate or sustain
 5         conversation, understand, and respond to social cues (physically,
           verbally, or emotionally); respond appropriately to requests,
 6
           suggestions, criticism, correction and challenges.
 7
 8         Regarding the ability to concentrate, persist or maintain pace, the
           claimant has the ability to focus attention on work activities and stay on
 9         task at a sustained rate. She has the ability to initiate and perform tasks,
10         work at an appropriate and consistent pace; complete tasks in a timely
           manner, and ignore or avoid distractions while working. She has the
11         ability to change activities or work settings without being disruptive.
12         She has the ability to sustain an ordinary routine and regularly attend
           work; and work a full day without needing more than the allotted
13
           number or length of rest periods during the day.
14
15         Regarding the ability to adapt or manage herself, the claimant has the
           ability to regulate her emotions, control behavior, and maintain well-
16         being in a work setting. The claimant would work best in an
17         environment that is routine and predictable, but does have the ability to
           respond to demands, adapt to changes, manage psychological
18         symptoms, distinguish between acceptable and unacceptable work
19         performance; set realistic goals, make plans independently of others, or
           be aware of normal hazards and take appropriate precautions.
20
21   Tr. 23. The ALJ identified Plaintiff’s past relevant work as cleaner/housekeeper
22   and found that she could perform this past relevant work. Tr. 29.
23         As an alternative to denying the claim at step four, the ALJ made a step five
24   determination that, considering Plaintiff’s age, education, work experience and
25   residual functional capacity, and based on the testimony of the vocational expert,
26   there were other jobs that exist in significant numbers in the national economy
27   Plaintiff could perform, including the jobs of final assembler, small products
28   assembler II, and janitor. Tr. 30. The ALJ concluded Plaintiff was not under a


     ORDER GRANTING DEFENDANT’S MOTION - 5
 1   disability within the meaning of the Social Security Act from November 25, 2014,
 2   through the date of the ALJ’s decision. Id.
 3                                          ISSUES
 4         The question presented is whether substantial evidence supports the ALJ’s
 5   decision denying benefits and, if so, whether that decision is based on proper legal
 6   standards. Plaintiff contends the ALJ erred by (1) failing to properly consider her
 7   symptom statements and (2) failing to properly consider the medical opinions in
 8   the file. ECF No. 14. Additionally, Plaintiff argues that these errors are harmful
 9   and a remand for an immediate award of benefits is warranted. Id.
10                                       DISCUSSION1
11   1.     Plaintiff’s Symptom Statements
12         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
13   statements were unreliable. ECF No. 14 at 15-16.
14         It is generally the province of the ALJ to make determinations regarding the
15   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
16   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
17   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
18   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
19   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
20   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING DEFENDANT’S MOTION - 6
 1   rather the ALJ must identify what testimony is not credible and what evidence
 2   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
 3           The ALJ found Plaintiff’s statements concerning the intensity, persistence,
 4   and limiting effects of her symptoms to be “not entirely consistent with the medical
 5   evidence and other evidence in the record.” Tr. 24. Specifically, the ALJ found
 6   that (1) “The claimant’s subjective complaints are not reasonably consistent with
 7   the medical evidence,” Tr. 24, and (2) “the claimant can perform a full range of
 8   daily activities, which is inconsistent with the nature, severity, and subjective
 9   complaints of the claimant,” Tr. 26.
10           In Plaintiff’s opening brief, she only challenges the ALJ’s first reason for
11   rejecting her symptom statements, that they were inconsistent with the medical
12   evidence. ECF No. 14 at 15-16. In response, Defendant argues that the ALJ failed
13   to properly address all the reasons the ALJ provided for rejecting Plaintiff’s
14   statements. ECF No. 15 at 3-5. Defendant argues that the ALJ rejected Plaintiff’s
15   statements for five reasons: (1) they were inconsistent with the medical evidence;
16   (2) Plaintiff received conservative treatment; (3) her depression was controlled
17   with medication; (4) she stopped working because of her substance abuse, not her
18   impairments; and (5) her allegations were inconsistent with her reported activities.
19   ECF No. 15 at 3-6. Defendant asserts that by failing to challenge all five reasons
20   for rejecting Plaintiff’s symptom statements, she has waived her right to do so. Id.
21   at 5.
22           While the ALJ discusses Plaintiff’s conservative treatment, her depression
23   being controlled with medication, and the reasons she stopped working, she
24   references these circumstances when reviewing the medical evidence, without
25   relating them to Plaintiff’s symptom statements. Tr. 24-25. As such these three
26   reasons are post hoc rationalizations, which will not be considered by this Court.
27   See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (The Court will “review only
28   the reasons provided by the ALJ in the disability determination and may not affirm



     ORDER GRANTING DEFENDANT’S MOTION - 7
 1   the ALJ on a ground upon which he did not rely.”). The Court will only address
 2   the reasons the ALJ specifically tied to Plaintiff’s symptom statements: (1) that her
 3   statements were inconsistent with the medical evidence; and (2) that her statements
 4   were inconsistent with her reported activities.
 5         A.     Medical Evidence
 6         Plaintiff argues that her symptom statements are supported by the medical
 7   evidence and, if they are not, that this reason alone is insufficient to support a
 8   rejection of her statements. ECF No. 14 at 15-16.
 9         An ALJ may cite inconsistencies between a claimant’s testimony and the
10   objective medical evidence in discounting the claimant’s symptom statements.
11   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). But this
12   cannot be the only reason provided by the ALJ. See Lester, 81 F.3d at 834 (ALJ
13   may not discredit the claimant’s testimony as to subjective symptoms merely
14   because they are unsupported by objective evidence); see Rollins v. Massanari,
15   261 F.3d 853, 857 (9th Cir. 2001) (Although it cannot serve as the sole reason for
16   rejecting a claimant’s credibility, objective medical evidence is a “relevant factor
17   in determining the severity of the claimant’s pain and its disabling effects.”).
18         Here, the ALJ summarized Plaintiff’s statements regarding her
19   musculoskeletal complaints and left wrist complaints. ECF No. 24. She then
20   summarized the medical evidence showing normal ambulation and mild findings.
21   Tr. 24-25. Plaintiff’s briefing did not identify what medical evidence the ALJ
22   found inconsistent with Plaintiff’s symptom statements, or why the ALJ erred in
23   finding that evidence was inconsistent. ECF No. 14 at 15. Because the ALJ set
24   forth the specific testimony that was undermined by the specific evidence, this
25   reason meets the specific, clear and convincing standard.
26         B.     Activities
27         Plaintiff failed to challenge the ALJ’s determination that her reported
28   activities were inconsistent with her reported symptoms in her opening brief. ECF



     ORDER GRANTING DEFENDANT’S MOTION - 8
 1   No. 14. Therefore, she waived the argument. See Carmickle, 533 F.3d at 1161
 2   n.2. The Ninth Circuit explained the necessity for providing specific argument:
 3
           The art of advocacy is not one of mystery. Our adversarial system relies
 4         on the advocates to inform the discussion and raise the issues to the
 5         court. Particularly on appeal, we have held firm against considering
           arguments that are not briefed. But the term “brief” in the appellate
 6         context does not mean opaque nor is it an exercise in issue spotting.
 7         However much we may importune lawyers to be brief and to get to the
           point, we have never suggested that they skip the substance of their
 8
           argument in order to do so. It is no accident that the Federal Rules of
 9         Appellate Procedure require the opening brief to contain the
10         “appellant’s contentions and the reasons for them, with citations to the
           authorities and parts of the record on which the appellant relies.” Fed.
11         R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
12         reasons.
13   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).2
14   Moreover, the Ninth Circuit has repeatedly admonished that the court will not
15   “manufacture arguments for an appellant” and therefore will not consider claims
16   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.
17   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994). Because Plaintiff failed to
18   challenge the issue in her opening brief, the court declines to consider this issue.
19         The Court will not disturb the ALJ’s determination regarding Plaintiff’s
20   symptom statements.
21   2.    Medical Opinions
22         Plaintiff argues the ALJ failed to properly consider and weigh the opinion
23   evidence. ECF No. 14 at 16-17. Specifically, Plaintiff asserts that the ALJ erred in
24   giving more weight to the opinions of non-examining, non-treating doctors over
25   the opinion of Dr. Arnold. Id.
26
27         2
               Under the current version of the Federal Rules of Appellate Procedure, the
28   appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER GRANTING DEFENDANT’S MOTION - 9
 1         In weighing medical source opinions, the ALJ should distinguish between
 2   three different types of physicians: (1) treating physicians, who actually treat the
 3   claimant; (2) examining physicians, who examine but do not treat the claimant;
 4   and, (3) nonexamining physicians who neither treat nor examine the claimant.
 5   Lester, 81 F.3d at 830. The ALJ should give more weight to the opinion of a
 6   treating physician than to the opinion of an examining physician. Orn, 495 F.3d at
 7   631. Likewise, the ALJ should give more weight to the opinion of an examining
 8   physician than to the opinion of a nonexamining physician. Id.
 9         When an examining physician’s opinion is not contradicted by another
10   physician, the ALJ may reject the opinion only for “clear and convincing” reasons,
11   and when an examining physician’s opinion is contradicted by another physician,
12   the ALJ is only required to provide “specific and legitimate reasons” to reject the
13   opinion. Lester, 81 F.3d at 830-31.
14         Here, Plaintiff failed to challenge the reasons the ALJ provided for rejecting
15   Dr. Arnold’s opinion. ECF No. 14 at 16-17. Instead, she argues that the ALJ
16   should not have given weight to the non-examining, non-treating opinions. Id. An
17   ALJ is not required to provide an explanation for accepting an opinion but must
18   provide an explanation for rejecting an opinion. S.S.R. 96-8p (“The RFC
19   assessment must always consider and address medical source opinions. If the RFC
20   assessment conflicts with an opinion from a medical source, the adjudicator must
21   explain why the opinion was not adopted.”). Because Plaintiff failed to challenge
22   the reasons the ALJ provided for rejecting Dr. Arnold’s opinion, the Court will not
23   disturb the ALJ’s treatment of the medical opinions. See Carmickle, 533 F.3d at
24   1161 n.2.
25                                     CONCLUSION
26         Having reviewed the record and the ALJ’s findings, the Court finds the
27   ALJ’s decision is supported by substantial evidence and free of harmful legal error.
28   Accordingly, IT IS ORDERED:


     ORDER GRANTING DEFENDANT’S MOTION - 10
 1         1.    Defendant’s Motion for Summary Judgment, ECF No. 15, is
 2   GRANTED.
 3         2.    Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
 4         The District Court Executive is directed to file this Order and provide a copy
 5   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 6   and the file shall be CLOSED.
 7         DATED March 26, 2019.
 8
 9                               _____________________________________
                                           JOHN T. RODGERS
10                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION - 11
